Title: From William Stephens Smith to John Quincy Adams, 18 April 1806
From: Smith, William Stephens
To: Adams, John Quincy



Dear Sir—
Goal New York April 18th. 1806

The Bearer of this Mr. Edward Dartnell will do Mr. Samuel G. Ogden and myself the honor of presenting to you our memorials, addressed to The Senate and House of Representatives, fully stating the circumstances, relative to General Miranda’s visit to the Caraccas, who sailed from this Port in the Ship Leander on the second day of February last,—a Copy is also addressed to Colo. Quincey of the House of Representatives. The object of these memorials is, to unfold to The Senate and House of Representatives, the injustice with which we have been treated, the particular pressure under which we labour, the correctness of our proceedings, and to seek shelter from oppression, springing from orders of the Executive, to The Judge and Attorney of this District to brush off from itself, that responsibility which ought in justice to attach, to The President and the Secretary of State solely. I solicit that you will present these memorials to The Senate, that the whole question may be submitted, and such protection extended to us, as honourable Citizens are entitled to, acting under the Executive Eye, as we had every reason to believe, for the honor and interest of the nation—the Subject being in the first instance submitted to their consideration, and General Miranda’s Plans being fully known, and approved of by them—
Firmly relying on your Patriotism and individual friendship, I send this memorial to you confident that it will be promptly presented, and its immediate consideration pressed—, / I am Dear Sir— / Your most obedt / Humble Servt.
W: S: Smith